Fourth Court of Appeals
                                             San Antonio, Texas
                                                      June 13, 2014

                                                 No. 04-14-00380-CV

                                                    Leola STUART,
                                                       Appellant

                                                             v.

                                                   Estelita JUDSON,
                                                        Appellee

                         From the County Court at Law No. 2, Bexar County, Texas
                                         Trial Court No. 391869
                                  Honorable Tina Torres, Judge Presiding


                                                     ORDER
        On March 26, 2014, appellant filed a notice of appeal from the trial court’s March 20,
2014 judgment.1 On March 26, 2014, with the notice of appeal, appellant filed in the trial court
an affidavit of inability to pay costs for appeal. See TEX. R. APP. P. 20.1(a), (c)(1). Pursuant to
Rule 20.1(e), the clerk, court reporter, or any party was entitled to challenge appellant’s claim of
indigence by filing a contest in the trial court within ten days after the date the affidavit was filed
in the trial court, i.e., April 7, 2014. Id. R. 20.1(e). However, there is nothing in the clerk’s
record to indicate a contest was filed. In the absence of any contest, the allegations in the
affidavit are deemed true and appellant is permitted to proceed without payment of costs,
including payment for the clerk’s record and the reporter’s record. Id. at R. 20(f).

        The reporter’s record was due in this court on May 19, 2014, but was not filed. On June
2, 2014, we notified the court reporter, Liche Cavazos, that the record was overdue. We advised
to file a notification of late record within ten days of the date of the letter, or file the record
within thirty days of the date of the letter. See TEX. R. APP. P. 37.3(a).

       On June 9, 2014, the court reporter filed a notification of late record in which she stated
the record had not been filed because appellant is not entitled to appeal without paying the fee
and has failed to pay the fee for preparing the record. Based on the foregoing, this is an
improper reason for failing to file the record. As noted above, appellant filed an affidavit of


1
    The district clerk did not forward the notice of appeal to this court until May 29, 2014.
inability to pay costs and it was not challenged. Accordingly, we presume appellant is indigent;
appellant is entitled to the record without payment of costs.

        We therefore ORDER the court reporter, Liche Cavazos, to file the reporter’s record in
this court on or before July 14, 2014. We remind the reporter appellant is entitled to the record
without payment for same.

       We order the clerk of this court to serve a copy of this order on all parties, all counsel,
and the court reporter.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court